DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 13, 15-17, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glicksman 2015/0351900. 
Glicksman discloses the invention as claimed comprising: A breast implant comprising: a shell (110); and a filling (206), enclosed within the shell, comprising flexible hollow bodies having multiple voids (see foam filling 206, 306) and a medium (see [0047] for the medium) surrounding the flexible hollow bodies for providing a desired volume and firmness to the implant;
Regarding claims 2-4, wherein the flexible hollow bodies comprise tubing (see [0099] which states “…that further comprises an internal skeleton element in the form of a folded tube (318) formed of a resilient material, such as soft silicone or polyurethane. Typically, the tube is hollow…”.  Also see [0079] for cavities filled with gas or foam.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Glicksman 2015/0351900.  
Glicksman has been disclosed however does not specify the amount of tubing segments as recited in claim 5-7 or the diameters, or wall thickness.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Glicksman and provide the claimed amounts of segment and dimensions because Glicksman states in [0040 and 0079] that “….In some embodiments, the internal skeleton element comprises one or more flexible tubes”…and “….The diameter of the tube may be constant or varied along its length. The thickness of the tube wall may be constant or varied along its length….”. .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,486,309 (‘309) and over claims 1-16 of U.S. Patent No. 10,524,897 (‘897). Although the claims at issue are not identical, they are not patentably distinct from each other.  It is obvious to one having ordinary skill in the art that the application claims are merely reworded in a varied manner.  For example the term “hollow” which is recited in the application equates to the limitations of “closed voids” which is claimed within patents ‘897, and ‘309.  It is further obvious that foam, gas and silicone are flexible materials.  The patents would be utilized to reject the application claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        September 11, 2021